DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 10/28/2022 is acknowledged. Claims 4, 12, 14, 15, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2008/0172130 A1 to Macara (Macara).
Regarding at least claim 1
Macara teaches a modular prosthetic acetabulum apparatus for use in reconstruction of a hip joint by placement in an acetabulum cavity (abstract).

    PNG
    media_image1.png
    373
    501
    media_image1.png
    Greyscale

Macara meets the limitations of an orthopaedic prosthetic system comprising: a plate (1) comprising a central ring (17) and one or more flanges (13), wherein a plurality of apertures (18) are defined in the central ring, and wherein each flange of the one or more flanges extends radially away from a corresponding predetermined position on the central ring (fig. 1), and wherein each of the one or more flanges includes a proximal surface to engage a patient's bone (paragraph 0035 discloses the use of an anchoring screw that fixes the legs/flanges to the bone); and an acetabular shell component (2) comprising a distal rim (distal rim of ring; 20), a convex outer wall (21) extending from the distal rim, and a circumferential lip (22) positioned on the outer wall and extending away from the outer wall, wherein the lip (22) is separated from the distal rim by a lateralization distance (the lip is separated from the distal rim by a lateralization distance as shown in annotated fig. 2 below), and wherein an inclination angle is defined between a first imaginary plane defined by the lip and a second imaginary plane defined by the distal rim (see annotated fig. 2 below), and wherein a plurality of apertures (eyelets; 23); are defined in the lip (22) wherein the plate is configured to be positioned on the acetabular shell component such that each aperture (18) of the central ring is aligned with a corresponding aperture (23) of the lip of the acetabular shell component (fig. 5 shows that the shell; 2 is positioned on the plate; 1 and paragraph 0036 discloses that the holes; 18 in the ring/collar; 17 are aligned with eyelets/apertures; 23 for placing screws; 5 therethrough).  
[AltContent: connector][AltContent: connector][AltContent: arc][AltContent: textbox (Inclination angle)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Lateralization distance)]
    PNG
    media_image2.png
    221
    370
    media_image2.png
    Greyscale

Regarding at least claim 2
Macara teaches the orthopaedic prosthetic system of claim 1, further comprising a fastener (screw; 5) that, when the plate (1) is positioned on the acetabular shell component (2), extends through an aperture (18) of the central ring (17) into a corresponding aperture (23) of the lip (22) to secure the plate to the acetabular shell component (paragraph 0036 discloses joining the plate to the shell/spacer with a screw/fastener that extends through aligned holes in each component).  
Regarding at least claim 3
Macara teaches the orthopaedic prosthetic system of claim 1, wherein when the plate is positioned on the acetabular shell component, a proximal surface of the central ring (17) engages a distal surface of the lip (22), and the central ring receives the distal rim of the acetabular shell component (paragraph 0033 discloses that the lip/collar is configured so as to fit against the collar/ring during assembly; the collar/ring 17 also at least indirectly receives the distal rim of the shell 2 since the distal rim is part of the shell, itself, which is connected to the collar/ring of the plate).  
Regarding at least claim 5
Macara teaches the orthopaedic prosthetic system of claim 1, wherein the one or more flanges (legs; 13) comprises an ilial flange (one of the legs; 13) configured to engage an ilium of the patient and an ischial flange (another of the legs; 13) configured to engage an ischium of the patient (the use of functional language is noted - a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Since the legs/flanges are at least fully capable of engaging an ilium and an ischium of a patient, the limitations as claimed are met by Macara).
Regarding at least claim 10

Macara teaches the orthopaedic prosthetic system of claim 1, wherein the proximal surface of each of the one or more flanges and the outer wall of the acetabular shell component includes a porous coating to promote bone ingrowth (at least paragraphs 0013 and 0019 disclose osteoconductive coating applied to the legs/flanges and the back of the cup which is accommodated in the plate through the spacer/shell component).  
Regarding at least claim 11
Macara teaches the orthopaedic prosthetic system of claim 1, wherein a flange (one of legs; 13) of the one or more flanges comprises an aperture (14) configured to receive a fastener to attach the flange to the patient's bone (paragraph 0035 discloses an anchoring screw; 4 extending through eyelet; 14 to anchor the plate to the acetabulum/bone).  
Regarding at least claim 13
Macara teaches the orthopaedic prosthetic system of claim 1, wherein the acetabular shell component (2) further comprises a concave inner wall that extends inwardly from the distal rim to define a cavity sized to receive an acetabular bearing (paragraph 0040 discloses a cup/bearing; 3 received within the interior of the spacer/shell; 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macara in view of US Patent Application Publication No. 2006/0190089 A1 to Montoya et al. (Montoya).
Regarding at least claim 6
Macara teaches the orthopaedic prosthetic system of claim 1, including that the plate (1) is a first plate. However, Macara does not teach wherein the plate is a first plate of a plurality of plates, each plate having a different configuration from other plates of the plurality of plates.  
Montoya teaches an acetabular cup assembly for a prosthetic hip joint including an outer shell for attachment to the acetabulum (abstract). More specifically, the assembly of Montoya includes a kit of component parts comprising a plurality of outer shells (plate; 12) with flanges (30), a plurality of adaptors (shell component; 14), and a plurality of bearing inserts (16), each component having different characteristics, the plurality of outer shells with flanges provided for the purpose of allowing selection of an assembly with characteristics corresponding to those that result in a desired engagement with various areas of the pelvis (paragraphs 0015-0019).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Macara to include a kit of component parts, particularly one that includes a plurality of plates, each plate having a different configuration from other plates of the plurality of plates, in order to allow the surgeon to choose a plate having the best configuration to meet a particular patient’s anatomical requirements, for example, by providing a desired engagement with various areas of the pelvis which is especially helpful when the pelvis is deformed or otherwise missing natural bone, as taught by Montoya. Furthermore, it would have been obvious to construct as comprehensive a "kit" as was needed in order to attain the variability required.  Kits are common as patient’s anatomies, pathologies, and lifestyles may dictate the need for a wide range of sizes that no single or universal implant size can provide.  Adding another level(s) of adjustability to the prosthetic system of Macara would allow the surgeon more flexibility in providing an implant which more closely replicates the patient’s natural joint structure and physiology.
Regarding at least claim 7
Macara in view of Montoya teaches the orthopaedic prosthetic system of claim 6. Macara also teaches wherein: each flange (13) of the one or more flanges of each plate extends radially away from the corresponding predetermined position on the central ring to a corresponding flange end (fig. 1 shows that legs/flanges extending radially from the ring; 17), wherein a flange length is defined between the central ring (17) and the flange end for each flange of the one or more flanges. However, Macara does not teach that the different configuration of each plate includes at least one of the flange length of one or more flange or the predetermined position on the central ring of one or more flange.
Montoya teaches that the flanges may have various lengths such that the longer the length, the greater the engagement with various areas of the pelvis are possible (paragraph 0017).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Macara in view of Montoya to specify that the different configuration of each plate includes at least one of the flange length of one or more flange or the predetermined position on the central ring of one or more flange, in order to allow the possibility to achieve a desired engagement with various areas of the pelvis, as taught by Montoya.
Regarding at least claim 8
Macara in view of Montoya teaches the orthopaedic prosthetic system of claim 1. Macara also teaches wherein the acetabular shell component (2) is a first shell component. However, Macara does not teach wherein the acetabular shell component is a first shell component of a plurality of acetabular shell components, each acetabular shell component having a different configuration from other acetabular shell components of the plurality of acetabular shell components.
Montoya teaches an acetabular cup assembly for a prosthetic hip joint including an outer shell for attachment to the acetabulum (abstract). More specifically, the assembly of Montoya includes a kit of component parts comprising a plurality of outer shells (plate; 12) with flanges (30), a plurality of adaptors (shell component; 14), and a plurality of bearing inserts (16), each component having different characteristics (paragraph 0015), the plurality of adaptors provided for the purpose of allowing selection of an assembly with an orientation which best corresponds to the anatomy of the patient (paragraph 0036).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Macara to include a kit of component parts, particularly one that includes a plurality of acetabular shell components, each acetabular shell component having a different configuration from other acetabular shell components of the plurality of acetabular shell components, in order to allow the surgeon to choose a shell component having the best configuration to meet a particular patient’s anatomical requirements, for example, by providing an orientation which best corresponds to the anatomy of the patient, as taught by Montoya. Furthermore, it would have been obvious to construct as comprehensive a "kit" as was needed in order to attain the variability required.  Kits are common as patient’s anatomies, pathologies, and lifestyles may dictate the need for a wide range of sizes that no single or universal implant size can provide.  Adding another level(s) of adjustability to the prosthetic system of Macara would allow the surgeon more flexibility in providing an implant which more closely replicates the patient’s natural joint structure and physiology.
Regarding at least claim 9
Macara in view of Montoya teaches the orthopaedic prosthetic system of claim 8. Montoya also teaches wherein the different configuration of each acetabular shell component includes at least one of the lateralization distance or the inclination angle (Montoya teaches that the plurality of adaptors have different inclinations with respect to the polar axis of the outer shell/plate).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the different configuration of each acetabular shell component includes at least one of the lateralization distance or the inclination angle, in order to allow the possibility to achieve an orientation which best corresponds to the anatomy of the patient, as taught by Montoya.
Regarding at least claim 16

Similar to the explanation above, Macara teaches the method for assembling an orthopaedic prosthesis (fig. 1), the method comprising: selecting a first plate (1), wherein the plate comprises a central ring (17) and one or more flanges (13), wherein each flange of the one or more flanges extends radially away from a corresponding predetermined position on the central ring (fig. 1), and wherein each of the one or more flanges includes a proximal surface to engage a patient's bone (paragraph 0035 discloses the use of an anchoring screw that fixes the legs/flanges to the bone); selecting a first shell component (2), wherein the acetabular shell component comprises a distal rim (rim of ring; 20), a convex outer wall (21) extending from the distal rim, and a circumferential lip (22) positioned on the outer wall and extending away from the outer wall (fig. 1); and mechanically attaching the lip of the first shell component to the central ring of the first plate (fig. 5 shows that the shell; 2 is positioned on the plate; 1 and paragraph 0036 discloses that the holes; 18 in the ring/collar; 17 of the plate; 1 are aligned with eyelets/apertures; 23 for placing screws; 5 therethrough and therefore mechanically attaching the lip/collar; 22 to the ring/collar; 17 of the plate; 1).
However, Macara does not teach a plurality of plates or a plurality of acetabular shell components.
Montoya teaches an acetabular cup assembly for a prosthetic hip joint including an outer shell for attachment to the acetabulum (abstract). More specifically, the assembly of Montoya includes a kit of component parts comprising a plurality of outer shells (plate; 12) with flanges (30), a plurality of adaptors (shell component; 14), and a plurality of bearing inserts (16), each component having different characteristics, for the purpose of allowing selection of an assembly with characteristics that best correspond to the anatomy of the patient (paragraphs 0015-1109 and 0036)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Macara to include a kit of component parts, particularly one that includes a plurality of plates, and a plurality of acetabular shell components, in order to allow the surgeon to choose a plate having the best configuration to meet a particular patient’s anatomical requirements, as taught by Montoya. Furthermore, it would have been obvious to construct as comprehensive a "kit" as was needed in order to attain the variability required.  Kits are common as patient’s anatomies, pathologies, and lifestyles may dictate the need for a wide range of sizes that no single or universal implant size can provide.  Adding another level(s) of adjustability to the prosthetic system of Macara would allow the surgeon more flexibility in providing an implant which more closely replicates the patient’s natural joint structure and physiology.
Regarding at least claim 17
Macara in view of Montoya teaches the method of claim 16. Macara further teaches wherein: a plurality of apertures (18) are defined in the central ring (17) of each plate of the plurality of plates (1), and a plurality of apertures (23) are defined in the lip (22) of each acetabular shell component of the plurality of acetabular shell components; and mechanically attaching the lip of the first shell component to the central ring of the first plate comprises, for each aperture defined in the central ring, securing a fastener (5) to the aperture of the central ring and to a corresponding aperture of the lip (paragraph 0036 discloses that the holes; 18 in the ring/collar; 17 are aligned with eyelets/apertures; 23 of the lip; 22 for placing screws; 5 therethrough).  
Regarding at least claim 20
Macara in view of Montoya teaches the method of claim 16. Macara also teaches that the method further comprises: inserting the first shell component (2) into a surgically prepared acetabulum of a patient in response to mechanically attaching the lip (22) of the first shell component to the central ring (17) of the first plate (1) (paragraph 0033 discloses fitting the lip/collar against the collar/ring during assembly and at least paragraph 0032 discloses implanting the device into acetabular cavity; since the shell is inserted in the acetabulum when the lip of the shell is mechanically attached to the ring of the plate, this limitation is met by Macara); and contacting the one or more flanges of the first plate against the patient's bone in response to inserting the first shell component (paragraph 0035 discloses anchoring the legs/flanges to the acetabulum area and paragraph 0036 discloses fastening the plate to the shell component; since the flanges of the plate contact the bone when the shell is inserted, this limitation is met by Macara).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/Jennifer Dieterle/           Supervisory Patent Examiner, Art Unit 3774